--------------------------------------------------------------------------------


Exhibit 10.40


COMMON STOCK PURCHASE WARRANT

THIS WARRANT AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH SALE, OFFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS UNLESS SOLD
PURSUANT TO RULE 144 OF THE ACT.


VOID AFTER MAY __, 2003


NO. CS-__


THE GYMBOREE CORPORATION


WARRANT

THIS CERTIFIES THAT, in consideration of the payment of $100.00 and for other
good and valuable consideration, __________________ (the “Holder”) is entitled
to subscribe for and purchase _____________ shares (as adjusted pursuant to
Section 3 hereof) of the fully paid and nonassessable Common Stock, par value
$0.001 per share (the “Shares”), of The Gymboree Corporation, a Delaware
corporation (the “Company”) at the price of $2.97 per share (the “Exercise
Price”) (as adjusted pursuant to Section 3 hereof), subject to the provisions
and upon the terms and conditions hereinafter set forth.


METHOD OF EXERCISE; PAYMENT.

Cash Exercise. Subject to Section 11 hereof, the purchase rights represented by
this Warrant may be exercised by the Holder after the date that is six (6)
months after the date hereof, in whole or in part, by the surrender of this
Warrant (with the notice of exercise form attached hereto as Exhibit A duly
executed) at the principal office of the Company, and by the payment to the
Company, by certified, cashier’s or other check acceptable to the Company, of an
amount equal to the aggregate Exercise Price of the shares being purchased.

Net Exercise. In lieu of exercising this Warrant in a cash exercise, after the
date that is six (6) months after the date hereof, the Holder may elect to
exercise this Warrant in whole or in part, on a “net exercise” basis, and upon
such net exercise shall be entitled to receive shares equal to the value of the
portion of this Warrant canceled upon such net exercise. Such net exercise shall
be effected by surrender of this Warrant at the principal office of the Company
together with notice of election to exercise by means of a net issuance
exercise, in which event the Company shall issue to the Holder a number of
shares of the Common Stock of the Company computed using the following formula:


  X = Y (A-B)
—————
A


       Where X    =    the number of shares of Common Stock to be issued to the
Holder.


       Y    =    the number of shares of Common Stock purchasable under this


  Warrant to be canceled upon such net exercise.


       A   =    the Fair Market Value of one share of Common Stock on the date
of exercise.


2


--------------------------------------------------------------------------------


  B    =   the Exercise Price (as adjusted to the date of such calculation). For
purposes of this Warrant, the Fair Market Value of the Common Stock shall mean
the closing sale price of the Common Stock on the principal market on which the
Common Stock is then traded on the date of exercise.


Stock Certificates. In the event of any exercise of the rights represented by
this Warrant, certificates representing the shares of Common Stock so purchased
shall be delivered to the Holder within a reasonable time and, unless this
Warrant has been fully exercised or has expired, a new Warrant representing the
shares with respect to which this Warrant shall not have been exercised shall
also be issued to the Holder within such time.

Stock Fully Paid; Reservation of Shares. All of the Shares issuable upon the
exercise of the rights represented by this Warrant will, upon issuance and
receipt of the Exercise Price therefor, be fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof. During
the period within which the rights represented by this Warrant may be exercised,
the Company shall at all times have authorized and reserved for issuance
sufficient shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant.

Adjustment of Exercise Price and Number of Shares. Subject to the provisions of
Section 11 hereof, the number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price therefor shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:

Reclassification or Consolidation. In case of any reclassification or change of
the Common Stock (other than a change in par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation (other than a merger with another
corporation subject to Section 11 below or in which the Company is a continuing
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), the Company, or
such successor or purchasing corporation as the case may be, shall execute a new
Warrant, providing that the holder of this Warrant shall have the right to
exercise such new Warrant, and procure upon such exercise and payment of the
same aggregate Exercise Price, in lieu of the shares of Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change, consolidation or merger by a holder of an equivalent number of shares of
Common Stock. Such new Warrant shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 3. The provisions of this subsection (a), subject to Section 11 hereof,
shall similarly apply to successive reclassifications, changes, consolidations
and mergers.


3


--------------------------------------------------------------------------------


Stock Splits, Dividends and Combinations. In the event that the Company shall at
any time subdivide the outstanding shares of Common Stock, or shall issue a
stock dividend on its outstanding shares of Common Stock, the number of Shares
issuable upon exercise of this Warrant immediately prior to such subdivision or
to the issuance of such stock dividend shall be proportionately increased, and
the Exercise Price shall be proportionately decreased, and in the event that the
Company shall at any time combine the outstanding shares of Common Stock, the
number of Shares issuable upon exercise of this Warrant immediately prior to
such combination shall be proportionately decreased, and the Exercise Price
shall be proportionately increased, effective at the close of business on the
date of such subdivision, stock dividend or combination, as the case may be.

Notice of Adjustments. Whenever the number of Shares purchasable hereunder or
the Exercise Price thereof shall be adjusted pursuant to Section 3 hereof, the
Company shall provide notice by first class mail to the holder of this Warrant
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of Shares which may be purchased and the Exercise Price therefor
after giving effect to such adjustment.

Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder. In lieu of such fractional shares the
Company shall make a cash payment therefor based upon the Exercise Price then in
effect.

Representations of the Company. The Company represents that all corporate
actions on the part of the Company, its officers, directors and shareholders
necessary for the sale and issuance of the Shares pursuant hereto and the
performance of the Company’s obligations hereunder were taken prior to and are
effective as of the effective date of this Warrant.

Representations and Warranties by the Holder. The Holder represents and warrants
to the Company as follows:

This Warrant and the Shares issuable upon exercise thereof are being acquired
for its own account, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act of 1933, as amended (the “Act”). Upon exercise of this
Warrant, the Holder shall, if so requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the securities issuable upon
exercise of this Warrant are being acquired for investment and not with a view
toward distribution or resale.


4


--------------------------------------------------------------------------------


The Holder understands that the Warrant and the Shares have not been registered
under the Act by reason of their issuance in a transaction exempt from the
registration and prospectus delivery requirements of the Act pursuant to
Section 4(2) thereof, and that they must be held by the Holder indefinitely, and
that the Holder must therefore bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Act or is exempted from such registration. The Holder further understands that
the Warrant and the Shares have not been qualified under the California
Securities Law of 1968 (the “California Law”) by reason of their issuance in a
transaction exempt from the qualification requirements of the California Law
pursuant to Section 25102(f) thereof, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent expressed above.

The Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of this
Warrant and the Shares purchasable pursuant to the terms of this Warrant and of
protecting its interests in connection therewith.

The Holder is able to bear the economic risk of the purchase of the Shares
pursuant to the terms of this Warrant.


RESTRICTIVE LEGEND.

The Shares issuable upon exercise of this Warrant (unless registered under the
Act) shall be stamped or imprinted with a legend in substantially the following
form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT. COPIES OF THE AGREEMENT COVERING
THE PURCHASE OF THESE SHARES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT
NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO
THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION.


5


--------------------------------------------------------------------------------



RESTRICTIONS UPON TRANSFER AND REMOVAL OF LEGEND.

The Company need not register a transfer of Shares bearing the restrictive
legend set forth in Section 8 hereof, unless the conditions specified in such
legend are satisfied. The Company may also instruct its transfer agent not to
register the transfer of the Shares, unless one of the conditions specified in
the legend referred to in Section 8 hereof is satisfied.

Notwithstanding the provisions of paragraph (a) above, no opinion of counsel or
“no-action” letter shall be necessary for a transfer without consideration by
any holder (i) to an affiliate of the holder, (ii) if such holder is a
partnership, to a partner or retired partner of such partnership who retires
after the date hereof or to the estate of any such partner or retired partner,
(iii) if such holder is a corporation, to a shareholder of such corporation, or
to any other corporation under common control, direct or indirect, with such
holder, or (iv) by gift, will or intestate succession of any individual holder
to his spouse or siblings, or to the lineal descendants or ancestors of such
holder or his spouse, if the transferee agrees in writing to be subject to the
terms hereof to the same extent as if such transferee were the original holder
hereunder.

Rights of Shareholders. No holder of this Warrant shall be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

Expiration of Warrant. This Warrant shall expire and shall no longer be
exercisable upon the earliest to occur of:


5:00 P.M., CALIFORNIA LOCAL TIME, ON MAY __, 2003;


6


--------------------------------------------------------------------------------


The closing of the merger or consolidation of the Company pursuant to which the
Company’s shareholders immediately prior to the transaction own less than fifty
percent (50%) of the surviving entity, provided that the Holder is notified at
least 7 days or as soon as practicable before the scheduled closing; or

The closing of the sale of all or substantially all of the assets of the
Company, provided that the Holder is notified at least 7 days or as soon as
practicable before the scheduled closing.

Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
the Holder.

Governing Law, Headings. This Warrant is being delivered in the State of
California and shall be construed and enforced in accordance with and governed
by the laws of such State. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect any of the terms hereof.

Issued this ____ day of May, 2000.


THE GYMBOREE CORPORATION


By:    
     ——————————————
Print Name:  Lawrence H. Meyer
Title:  Chief Financial Officer


7


--------------------------------------------------------------------------------


EXHIBIT A
NOTICE OF EXERCISE

TO:    THE GYMBOREE CORPORATION
           700 Airport Boulevard
           Suite 200
           Burlingame, CA 94010
           Attention: Chief Financial Officer

1.  The undersigned hereby elects to purchase __________ shares of Common Stock
of The Gymboree Corporation pursuant to the terms of the attached Warrant.

2. Method of Exercise (Please initial the applicable blank):


___ The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.


___ The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 1(b) of the Warrant. 3. Please issue a
certificate or certificates representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below:


Name:
        ————————————

Address:
        ————————————

4.  The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares and all representations and warranties of
the undersigned set forth in Section 7 of the attached Warrant are true and
correct as of the date hereof. In support thereof, the undersigned agrees to
execute an Investment Representation Statement in a form substantially similar
to the form attached to the Warrant as Exhibit B.


Date:___________   Signature:_______________________________     
Title:___________________________________ 


8


--------------------------------------------------------------------------------


EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT

PURCHASER:_________________________
SELLER: THE GYMBOREE CORPORATION
COMPANY: THE GYMBOREE CORPORATION
SECURITY: COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANT
ISSUED ON MAY __, 2000
AMOUNT: __________ SHARES DATE: MAY ___, 2000

In connection with the purchase of the above-listed Securities, I, the
Purchaser, represent to the Seller and to the Company the following:

I am aware of the Company’s business affairs and financial condition, and have
acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities. I am purchasing these
Securities for my own account for investment purposes only and not with a view
to, or for the resale in connection with, any “distribution” thereof for
purposes of the Securities Act of 1933, as amended (the “Securities Act”).

I understand that the Securities have not been registered under the Securities
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of my investment intent as
expressed herein. In this connection, I understand that, in the view of the
Securities and Exchange Commission (the “SEC”), the statutory basis for such
exemption may be unavailable if my representation was predicated solely upon a
present intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one year or
any other fixed period in the future.

I further understand that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
registration is otherwise available. Moreover, I understand that the Company is
under no obligation to register the Securities. In addition, I understand that
the certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.

     (d) I am familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires among other things: (1) the availability
of certain public information about the Company, (2) the resale occurring not
less than one year after the party has purchased, and made full payment for,
within the meaning of Rule 144, the securities to be sold; and, in the case of
an affiliate, or of a non-affiliate who has held the securities less than two
years, (3) the sale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934) and the amount of securities
being sold during any three month period not exceeding the specified limitations
stated therein, if applicable.

     (e) I agree not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock of the
Company held by me for one hundred eighty (180) days from the date of the
issuance of the warrant.

     (f) I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 are not exclusive,
the Staff of the SEC has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.

By:
        ————————————
Title:
         ————————————
Date:
         ————————————


9
